Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 2, 2007 ELKCORP (Exact Name of Registrant as Specified in Charter) Delaware 1-5341 75-1217920 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 14911 Quorum Drive, Suite 600, Dallas, Texas 75254-1491 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (972) 851-0500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ P re-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01.Regulation FD Disclosure. On February 2, 2007, ElkCorp (the Company) issued a press release announcing that the Company had received notice that Building Materials Corporation of America and certain of its affiliates (BMCA) had agreed to extend the time for acceptance of an irrevocable, bindingoffer previously made by BMCA to acquire the outstanding shares of the Company. The foregoing description is qualified in its entirety by the full text of the press release, which is attached hereto as Exhibit 99.1, and which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits . See the Index of Exhibits attached to this Form 8-K, which is incorporated herein by reference . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ELKCORP By: /s/ David G. Sisler Name: David G. Sisler Title:Senior Vice President, General Counsel and Secretary Date: February 2, 2007 INDEX OF EXHIBITS Number Exhibit 99.1 Press Release, dated February 2, 2007
